Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Johnson on 04/13/20201.
	The application has been amended as follows: 
3.	The curb forming tool of claim 1, wherein the top wall portions of the sheet comprises a first flat surface, a second flat surface, and third flat surface, wherein the first flat surface is connected to the second flat surface at a first angle, and the second flat surface is connected to the third flat surface at a second angle.

4.	The curb forming tool of claim 3, additionally comprising the handle attached to the second flat surface of the top surface of the sheet.

5.	The curb forming tool of claim 1, wherein the rigid material is one of the group consisting of: plastic, wood, metal, fiberglass, and silicone.

6.	Canceled

8.	Canceled
9.	Canceled
10.	Canceled
11.	A curb forming tool comprising: 
	a sheet composed of a single portion of a rigid material, the sheet having a top surface, a bottom surface opposing the top surface, a first side having an edge, the first side being curved upward adjacent to the edge of the first side that terminates above the top surface of the sheet, a second side, opposing the first side of the sheet and having an edge, the second side being curved upward adjacent to the edge of the second side that terminates above the top surface of the sheet, a sheet width separating the first side of the sheet and the second side of the sheet, a rear wall defining a first end of sheet and spanning the sheet width, and a front wall defining a second end of sheet and spanning the sheet width, the sheet having top wall portions being formed into a curved configuration, having a first flat surface, a second flat surface, and third flat surface, and defining a space between the first end and the second end of the sheet, the front wall, the rear wall, and the top wall portions define a volume in open communication with the first side of the sheet and the second side of the sheet and the first and second sides having the curved orientation extending continuously along the first and second sides that separate the first and second ends of the sheet, wherein the first flat surface is connected to the second flat surface at a first angle, and the second flat surface is connected to the third flat surface at a second angle; 
	and a handle attached to the second flat surface of the top surface of the sheet.

Allowable Subject Matter
	Claims 1, 3-5, and 11 allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742